Per Curiam. Petitioner Ronald McDonald pleaded guilty on February 18, 1982, to aggravated robbery. On March 6, 1985, he filed a petition for writ of error coram nobis which the trial court denied. Petitioner filed a timely notice of appeal; but upon being advised by an attorney that a petition for writ of certiorari was the proper means to challenge the denial of a petition for writ of error coram nobis, he also filed the petition now before us. Petitioner’s so-called petition for writ of error coram nobis raised grounds to vacate his guilty plea which are covered by A.R.Cr.P. Rule 37. Petitioner states in the error coram nobis petition that it was filed instead of a Rule 37 petition because Rule 37 was no longer available to him, apparently because more than three years had passed since his guilty plea was entered. Rule 37.2(c). Obviously a petition for writ of error coram nobis cannot be used as a substitute for a Rule 37 petition. Since no grounds were alleged which would entitle petitioner to any relief under a petition for writ of error coram nobis, the petition for writ of certiorari is denied. Petition denied.